DETAILED ACTION
This is the Office action based on the 16885703 application filed May 28, 2008, and in response to applicant’s argument/remark filed on September 15, 2021.  Claims 1-12 are currently pending and have been considered below.  Claim 11 withdrawn from consideration. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.

Claim Interpretations
 Claim 1 recites “a transition state film forming step of evaporating the solvent from the liquid film to precipitate the sublimable substance, so that a transition state film, that is in a precrystal transition state before the-solids of the sublimable substance crystallize, is formed on the surface of the substrate”.  This will be interpreted as at least some of the solvent is evaporated and at least some of the sublimable substance in the solution precipitates to form a film in a pre-crystal transition state.  Claims 2 and 3 further recite that the pre-crystal transition state may be amorphous solid and  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the negative limitation “the solids of the sublimable substance on the surface of the substrate is sublimated without heating in the transition state film removing step” in the specification.  Although the specification does not disclose any such heating, it does not teach to avoid the heating, either.  See MPEP, 2173.05i.         Applicant’s argument that the negative limitation has support in paragraphs [0138-0142] and Fig. 5C and 5D in the specification is not persuasive.  These paragraphs and figures do not disclose any heating or no heating.  For the purpose of examining it will  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 4 recites “(t)he substrate processing method according to Claim 1, wherein a transition state film forming time that is a time from when the transition state film forming step is started to when the transition state film removing step is started is longer than half of a crystallization time that is a time required until crystals of the sublimable substance form from when the transition state film forming step is started and is shorter than the crystallization time”; however, although the specification discloses how to determine the crystallization time in paragraph 0153, i.e.” (a) crystallization time measuring step of measuring the crystallization time by imaging the upper surface of the substrate W using an imaging apparatus (not shown) may thus be executed in parallel to the transition state film forming step”, this essential step is not included in the claim.          The specification defines the crystallization time as “(t)he crystallization time is the time required for crystals that have grown to a size not less than the mutual interval between the structural bodies 161 of the pattern 160 begin to be formed from a point at which the rotational speed of the substrate W is changed to the transitional state film forming rotation speed” ([0172]).  Fig. 7 in the specification shows crystals 103 being 
Claim 5 rejected under 35 U.S.C. 112(b) because it depends on claim 4.
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

 Claims 1, 6-7, 9 and 12 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sato et al. (U.S. PGPub. No. 20170062244), hereinafter “Sato”:--Claims 1, 7, 9: Sato teaches a method of drying a substrate by using a liquid film . 
 Claims 2-5, 8 and 10 rejected under 35 U.S.C. 103 as obvious over Sato--Claims 2, 3: Although Sato fails to teach that the solids in the transitional layer includes amorphous solid or microcrystalline solids, since Sato teaches that the unassociated solids of sublimable material comprises microcrystalline solids that are not associated to each other as shown in Fig. 5B, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form a film of the unassociated solids of sublimable material that comprises amorphous solids and/or microcrystalline solids in the invention of Sato.  It is noted that the avoiding of an associate state as shown in Fig. 5B of Sato is equivalent to the pre-crystal state taught by Applicant
Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered as follows:
--Regarding Applicant’s argument that Sato does not appear to teach sublimating pre-crystal solids, this argument is not persuasive.  Sato clearly teaches precipitating the sublimable material in the liquid to form a film of the sublimable material while avoiding an association state of the sublimable material, then subliming the sublimable material by performing a sublimation step, as explained above.  It is noted that the precipitating the sublimable material in the liquid to form a film of the sublimable material while avoiding an association state of the sublimable material is equivalent to the forming the transition state film that includes the solvent and the pre-crystal solids, as recited in 
“ ([0038] Subsequently, as shown in FIG. 2, the substrate processing apparatus 1 performs a process of precipitating a sublimation material accompanied by elimination of an association state of the sublimation material, on the semiconductor substrate 6 after the sublimation material containing liquid L has been applied (Step S5).  In the precipitation process, the driving source 203 rotates the stage 201 at a higher speed than in the application process (Step S4).  Also, the driving source 203 is controlled by the first controller 4 to change the rotation acceleration of the stage 201.  The manner of changing the rotation acceleration is not particularly limited, so long as a shear force is applied to the sublimation material containing liquid.  For example, the driving source 203 applies (increases) the rotation acceleration to apply the shear force.  Changing the rotation acceleration may be performed only for a certain period of time from start of the precipitation process.  Further, increasing and decreasing the rotation acceleration may be repeated over a predetermined period of time to achieve the change of the rotation acceleration. 

[0039] Furthermore, the rotation acceleration may be changed at the most effective timing based on a volatilization state of a solvent of the sublimation material containing liquid L.  
[0040] When a large centrifugal force acts on the sublimation material containing liquid by high-speed rotation of the stage 201, the sublimation material containing liquid flows on the surface of the semiconductor substrate 6 radially outwards.  Therefore, the sublimation material containing liquid is spun off, and precipitation of the sublimation material, that is, formation of a 
(undulation) in the surface of the semiconductor substrate 6 is reduced.…..[0058] In the second modification, the inert gas is brought into contact with the sublimation material containing liquid to evaporate the first solvent in the precipitation process (Step S5 in FIG. 2) for promoting the precipitation of the sublimation material…..”        Thus, Sato clearly teaches that the process of forming the film of the sublimable material comprises repeatedly increase and decreasing the rotation acceleration based on a volatilization state of a solvent of the sublimation material containing liquid, while inert gas is blown over the liquid film to evaporate the solvent to control the volatilization state of a solvent.  Any liquid film containing the sublimable material during the process may be considered the transition state film that comprises the solvent and the unassociated solids of the sublimable materials as recited in claim 1.        Regarding Applicant’s argument that the Office action does not include references that disclose the sublimation of a film in which solids of sublimable materials and solvent are admixed, it is noted that, although the nomenclatures used by Sato is different than Applicant’s, the drying process taught by Sato is the same as Applicant’s, i.e. rinsing the substrate, dispensing a liquid containing a solvent and a sublimable material on the substrate to form a liquid film, rotating the substrate while controlling the rotation speed to form pre-crystal solids and avoid any crystallization while blowing inert gas over the liquid film, and sublimating the sublimable materials to finish the drying process.  As explained above, any liquid film containing the sublimable material during the process may be considered the transition state film that comprises the solvent and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713